Case 20-71288-pmb              Doc 18      Filed 11/29/20 Entered 11/29/20 19:13:39            Desc Main
                                           Document     Page 1 of 5


                              IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                                 )        CHAPTER 7
                                                       )
ULYSSES JEFFERSON BLAIR, JR.,                          )   CASE NO. 20-71288-PMB
      Debtor.                                          )
___________________________________                    ) _____________________
ULYSSES JEFFERSON BLAIR, JR.,                          )
                                                       )
           Movant,                                     )   CONTESTED MATTER
                                                       )
vs.                                                    )
                                                       )
TRACKFINDERS MUSIC GROUP, INC.,                        )
d/b/a MC2 FUNDING GROUP and                            )
ROCKDALE FUNDING, LLC.,                                )
                                                       )
          Respondent.                                  )

                   NOTICE OF REQUIREMENT OF RESPONSE TO MOTION TO
                     AVOID JUDICIAL LIEN(S) AND TIME TO FILE SAME

           NOTICE IS HEREBY GIVEN that a Motion to Avoid lien pursuant to 11 U.S.C.

Section 522 has been filed in the above-styled case on November 29, 2020.

           NOTICE IS GIVEN that, pursuant to Bankruptcy Local Rule 6008-1(b), NDGa., the

Respondent/Creditors must file a written objection to this motion within 21 days after service,

exclusive of the day of service1, and serve a copy of same to Debtor, Debtor’s counsel and the

Chapter 7 Trustee. In the event that no response is timely filed and served, the Bankruptcy Court

may enter an Order avoiding the judgment lien.

           This 29th day of November, 2020.

                                                                ___/s/____________________
                                                                Richard K. Valldejuli, Jr.
                                                                Ga. State Bar # 723225
Valldejuli & Associates, LLC                                    Attorney for Debtor/Movant
2199 Lenox Road, Suite A
Atlanta, Georgia 30324
404-636-9957
1
    plus an additional three days, if served by mail or otherwise allowed under FRBP 9006(f)
Case 20-71288-pmb             Doc 18      Filed 11/29/20 Entered 11/29/20 19:13:39                   Desc Main
                                          Document     Page 2 of 5


                             IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                               )        CHAPTER 7
                                                     )
ULYSSES JEFFERSON BLAIR, JR.,                        )   CASE NO. 20-71288-PMB
      Debtor.                                        )
___________________________________                  ) _____________________
ULYSSES JEFFERSON BLAIR, JR.,                        )
                                                     )
           Movant,                                   )   CONTESTED MATTER
                                                     )
vs.                                                  )
                                                     )
TRACKFINDERS MUSIC GROUP, INC.,                      )
d/b/a MC2 FUNDING GROUP and                          )
ROCKDALE FUNDING, LLC.,                              )
                                                     )
         Respondent.                                 )

                                MOTION TO AVOID JUDGMENT LIEN

           COMES NOW, ULYSSES JEFFERSON BLAIR, JR., the Debtor in the above-styled

case (hereinafter referred to as “Debtor” or “Movant”) and shows the Court the following

                                                         1.

           This case commenced by the filing of a voluntary petition for relief under Chapter 7 of

Title 11 of the United States Code on October 31, 2020.

                                                         2.

           This motion is filed by the Debtor under 11 U.S.C. Section 522(f)(1) to avoid a judgment

lien entered as follows: Tackfinders Music Group, Inc., d/b/a MC2 Funding Group and

Rockdale Funding, LLC vs. The Baoming Group, LLC, Jefferson Blair and Jeffrey Cole ,

State Court of Rockdale County, Georgia - Case No. 2013-SV-1202, entered on November 6,

2015 in the sum of $1,460,198.502. A Writ of Fieri Facias was recorded on the General

Execution Docket of the Clerk of Superior Court, Rockdale County, on December 31, 2019, Lien

2
    Judgment against Debtor individually was 50% of $2,420,397.00 judgment plus $250,000.00 alleged fraud.
Case 20-71288-pmb        Doc 18    Filed 11/29/20 Entered 11/29/20 19:13:39              Desc Main
                                   Document     Page 3 of 5


Book 608, Page 280 (the “Fifa”). The amount of the Fifa, which includes $470,914.01 of post-

judgment interest, totals $1,931,112.51, copy of which is attached hereto as Exhibit “A” and

made part of this motion.

                                                 3.

       Movant holds a 100% fee simple interest in a Modular Home and real property located at

1085 Humphries Road, NW, Conyers, Rockdale County, GA 30012 (the “Property”). Schedule

A reflects the fair market value of the Property to be $70,000. Movant’s ownership interest in

the Property is not subject to any mortgage liens or other encumbrances.

                                                 4.

        In determining the fair market value, Movant obtained comprables from Georgia

Multiple Listing Service for a 3 bedroom 2 bath modular home and assessed the fair market

value of the Property to be between 50,000.00 to 60,000.00 (see attached as Exhibit B).


                                                 5.

        Pursuant to 11 U.S.C. § 522(f)(2), Respondent’s lien impairs the exemption claimed in

Movant’s interest in the real property and personal identified in Schedules A and B to the extent

that the sum of (i) the amount of Respondent’s lien, (ii) all other liens on the property described

above and (iii) the amount of the exemption that the Debtor could claim if there were no liens on

the property exceeds the value that the Debtor’s interest in the property would have in the

absence of any liens.

                                                 6.

       After claiming Debtor’s allowable $21,500.00 exemption on the Property pursuant to

O.C.G.A. §44-13-100(a)(1), $48,500.00 of non-exempt equity exists in Movant’s interest in the

Property to allow Respondent’s lien to survive to extent of $48,500.00 without impairing the
Case 20-71288-pmb          Doc 18   Filed 11/29/20 Entered 11/29/20 19:13:39        Desc Main
                                    Document     Page 4 of 5


exemption available to the Movant as illustrated in the attached Exhibit “C” Lien Avoidance

Calculator.

       WHEREFORE, Movant is entitled to entry of an order;

       (a) avoiding $1,882,612.51 of Respondent’s 1,931,112.51 judgment lien against the

              exempt property described above as impairing Movant’s exemption and allowing said

              amount to be classified as general unsecured and discharged;

       (b) allowing Respondents’ lien to survive to the extent of $48,500.00.

       This 29th day of November, 2020.

                                                      ____/s/_________________
                                                      Richard K. Valldejuli, Jr.
                                                      GA State Bar # 723225
2199 Lenox Road, Suite A                              Attorney for Debtor/Movant
Atlanta, Georgia 30324
(404) 636-9957
Case 20-71288-pmb        Doc 18     Filed 11/29/20 Entered 11/29/20 19:13:39              Desc Main
                                    Document     Page 5 of 5


                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served all parties in the foregoing matter with a
copy of this “Motion to Avoid a Judicial Lien and Notice of Requirement of Response to
Motion to Avoid Judgment Liens and of Time to File” by agreement of the parties the
following were served via the ECF electronic mail/noticing system to the following:

                               Office of the United States Trustee
                                 362 Richard Russell Building
                                   75 Ted Turner Drive, SW
                                       Atlanta, GA 30303

                                         Jordan E. Lubin
                                         Lubin Law, P.C.
                                            Building 2
                                      8325 Dunwoody Place
                                     Atlanta, GA 30350-3307

       Pursuant Bankruptcy Rule 7004(b)(3) upon a domestic or foreign corporation or upon an
partnership or any other unincorporated association by first class mail postage prepaid and
pursuant to Bankruptcy Rule 7004(h)(1) by 1st class mail addressed to attorney appearing on
behalf of an insured depository institution upon the following:

                    Tackfinders Music Group, Inc., d/b/a MC2 Funding Group
                               c/o Christopher Michael Gant, Esq.
                             Litchford Pearce & Associates, PLLC
                                         P.O. Box 8127
                                    Chattanooga, TN 37414
                                     cgant@drllawllc.com
                               (Counsel for Respondent on Fifa)

                                    Rockdale Funding, LLC
                              c/o Stuart Neiman- Registered Agent
                                 3490 Piedmont Road, Suite 400
                                       Atlanta, GA 30305

                                  This 29th day of November, 2020.


                                                       ____/s/_________________
                                                       Richard K. Valldejuli, Jr.
                                                       GA State Bar # 723225
2199 Lenox Road, Suite A                               Attorney for Debtor/Movant
Atlanta, Georgia 30324
info@valldejuliandassociates.com
